DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the 35 U.S.C 103 rejection of claim 18, Applicant submits that Gerken fails to teach or suggest the limitations of amended claim 18.

a. (Examiner’s response) Applicant’s arguments with respect to claim 18 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claim 18 in view of Gerken has been withdrawn. 

b. Examiner notes due to further search and consideration newly cited prior art is applied to claim 1 which was previously indicated as having allowable subject matter.  Therefore, Examiner submits a second Non-Final rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 16 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Khorasninejad et al. US Pub No. 2018/0216797.

With respect to claim 1, Khorasninejad teaches an image sensor, comprising:
an aperture “tube lens” (fig 3,14);
a dispersion array “nanopillars” (0012) (abstract, lines 3-5) (fig 3, 100);
a lens (fig 3,100);
an image sensor “camera” (fig 3, 316); and
a processor “algorithm” (0033, lines 10-12),


    PNG
    media_image1.png
    336
    443
    media_image1.png
    Greyscale

With respect to claim 16, Khorasninejad teaches the image wherein the lens is a metalens (abstract, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon KR 20200022312 in view of Geske et al. US Pub No. 2014/0269796.

With respect to claim 1, Hoon teaches an image sensor, comprising
an aperture “aperture layer” (fig 17,34) (pg. 5, ¶ 5, line 1);
a dispersion array (fig 17,15 & 36);
an image sensor (fig 18, 2000); and
a processor (fig 18, 3000) (pg. 11, ¶ 2, lines1-2),
wherein, the dispersion array further comprises a dispersion structure including a scattering layer (fig 17, 36) and a dispersion layer (fig 17, 15), wherein the scattering layer includes a row of nanostructures “nanostructure reflector” for scattering light of a first wavelength range “specific wavelength band” (pg. 3, ¶ 5, lines 1-3), and the 

Hoon does not teach a lens.

Geske, in the same field of endeavor as Hoon of VESCEL lasers (abstract, line 3 Geske) (abstract, line 7 Hoon), teaches an image sensor combine with a lens, wherein the lens is configured to receive reflected light from an object.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Geske’s lens with Hoon’s image sensor to avoid imaging a blurred image of an object.

With respect to claim 8 according to claim 1, the combination teaches the image sensor wherein the image sensor reads spectral data “spectroscopic element for analyzing the light” from wavelengths dispersed by the dispersion array (pg. 10 ¶ 1 Hoon).

Allowable Subject Matter
Claims 6, 7, 11, 13, 18-21, 23, & 24 are allowed.  Claims 3-5, 9, 10,12,14,15, & 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise a defect layer, and wherein the defect layers of the at least two dispersion structures have differing thicknesses from each other”, in combination with the rest of the limitations of claim 3.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise rows of nanonstructures that are positioned at a different angles from each other”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise rows of nanonstructures positioned at same angles to each other”, in combination with the rest of the limitations of claim 7.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the processor is configured to reconstruct spectrum from the spectral data”, in combination with the rest of the limitations of claim 9.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “subdivided to read image data from a first set of pixels and spectral data from a second set of pixels”, in combination with the rest of the limitations of claim 10.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first set of pixels comprises a circle, and the second set of pixels comprises an annulus coaxial with the circle of the first set of pixels”, in combination with the rest of the limitations of claim 11.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “dispersion array provides a constant scattering and dispersion angle range for an incident light input over a range of incident light input angle ranges”, in combination with the rest of the limitations of claim 13.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “an incident light input angle range is between 0 and +/- 15 degrees”, in combination with the rest of the limitations of claim 14.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the scattering
and dispersion angle range is between O and +/- 15 degrees for a first wavelength range and 0 and +/- 30 degrees for a second wavelength range”, in combination with the rest of the limitations of claim 15.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the aperture, dispersion array, and lens are integrated together”, in combination with the rest of the limitations of claim 17.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “dispersing a subset of the scattered light of a second wavelength range through a dispersion layer of the dispersion structure, the dispersion layer configured to create dispersed light; receiving the dispersed light on an image sensor; and reconstructing spectral data from the dispersed light”, in combination with the rest of the limitations of claim 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877